Case 1:20-cv-01246-RBJ Document 68 Filed 09/21/21 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-01246-RBJ

JUSTIN LECHEMINANT,

       Plaintiff,

v.

CITY AND COUNTY OF DENVER;
DANIEL FELKINS, in his individual and official capacity as a Corporal with the
Denver Police Department;
and
ROBERT BLANC, in his individual and official capacity as an Officer with the
Denver Police Department;

       Defendants.


                     DEFENDANT CITY AND COUNTY OF DENVER’S
                     UNOPPOSED MOTION FOR RESTRICTED FILING


       Defendant, the City and County of Denver (“Denver”), by and through undersigned

counsel, pursuant to D.C. COLO. LCivR 7.2 (b), respectfully requests this Court to file Exhibit 1

and 2 to Denver’s Motion for Summary Judgment as restricted and states the following:

       1. Certificate of Conferral: Undersigned counsel conferred with counsel for Plaintiff

           regarding the restricted filing of Exhibit 1 and 2 to Denver’s Motion for Summary, and

           Plaintiff’s counsel does not oppose this Motion.

       2. Denver seeks to file portions of Denver Police Department Arrest and Control

           Techniques and Defensive Tactics and Defendants Robert Blanc and Daniel Felkins’

           training records as restricted. These documents were previously marked “Confidential”

           subject to the Stipulated Protective Order [Doc. 34].
Case 1:20-cv-01246-RBJ Document 68 Filed 09/21/21 USDC Colorado Page 2 of 3




       3. The Confidential information and documents are contained within Exhibits 1 and 2 and

           being filed in connection with Denver’s Motion for Summary Judgment [Doc. 63].

       4. Exhibit 1 contains confidential portions of Denver Police Department Arrest and

           Control Techniques and Defensive Tactics which includes confidential police practices

           and if publicly disclosed may hinder police activities and public safety. Denver Police

           Department Arrest and Control Techniques and Defensive Tactics as “Confidential”

           pursuant to the Stipulated Protective Order [Doc. 34].

       5. Exhibit 1 and Exhibit 2 contain confidential training records of individual Defendants,

           which are contained in the officers’ personnel files and confidential from public

           disclosures. These records were marked “Confidential” pursuant to the Stipulated

           Protective Order. [Doc. 34].

       6. Redactions to the confidential information are not appropriate as the information is

           supportive of Denver’s Motion for Summary Judgment and must be seen by the Court

           and the Parties.

       7. Denver seeks to file Exhibit 1 and Exhibit 2 to its Motion for Summary Judgment under

           Level 1 Restriction, which is the least restrictive means available to protect the

           information discussed above.

       WHEREFORE, Denver City and County of Denver respectfully requests this honorable

Court grant this Motion and allow that Exhibit 1 and Exhibit 2 of Denver’s Motion for Summary

Judgment [Doc. 63] be filed under Level 1 restriction.




                                                2
Case 1:20-cv-01246-RBJ Document 68 Filed 09/21/21 USDC Colorado Page 3 of 3




       DATED this 21st of September, 2021.

                                           Respectfully submitted,

                                           By: s/ Lindsay M. Jordan
                                           Katherine Field, Assistant City Attorney
                                           Lindsay M. Jordan, Assistant City Attorney
                                           Denver City Attorney’s Office
                                           Civil Litigation Section
                                           201 West Colfax Ave., Dept. 1108
                                           Denver, Colorado 80202.
                                           Telephone: (720) 913-3100
                                           Facsimile: (720) 913-3155
                                           E-mail: kate.field@denvergov.org
                                           lindsay.jordan@denvergov.org
                                           Attorneys for Defendant City and County of Denver


                               CERTIFICATE OF SERVICE

I hereby certify that on this 21st day of September, 2021, the foregoing DEFENDANT CITY
AND COUNTY OF DENVER’S UNOPPOSED MOTION FOR RESTRICTED FILING
was filed with the Clerk of the Court using the CM/ECF system, which will serve the following:

Christopher R. Decker
The Law Offices of Decker & Jones, LLC
cdecker@deckerjoneslaw.com

Tiffany J. Drahota
Drahota Defense, LLC
tiffany@drahotadefense.com
Counsel for Plaintiff

Eric M. Ziporin
Tiffany E. Toomey
Senter Goldfarb & Rice, LLC
eziporin@sgrllc.com
ttoomey@sgrllc.com
Counsel for Defendants Felkins and Blanc

                                                   s/ Sarah Peasley
                                                   Denver City Attorney’s Office



                                              3
